                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION



 Ricky MILLER,
                                              O RDER FOR A TTORNEY ’ S F EES
                        Plaintiff,
                                                          under
 v.                                         THE E QUAL A CCESS TO J USTICE A CT

 Andrew S AUL ,
 Acting Commissioner of Social Se-
 curity,                                           No: 1:18-cv-00350-RJC-DSC

                        Defendant.




                                          ORDER

       Pursuant to the power of this Court to award fees to a prevailing party other than

the United States incurred by that party in a civil action against the United States, includ-

ing proceedings for judicial review of agency action, under the Equal Access to Justice

Act, 28 U.S.C. § 2412(d), and in light of this Court’s December 30, 2019 judgment re-

manding this case to Defendant Acting Commissioner for further administrative proceed-

ings and the parties Consent Motion,

       IT IS HEREBY ORDERED that the Defendant pay $3,450.00 in attorney fees in

full satisfaction of any and all claims Plaintiff may have in this case under the Equal Ac-

cess to Justice Act.

  Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 560 U.S. 586,

130 S. Ct. 1251 (2010), these attorney fees are payable to Plaintiff as the prevailing party

and are subject to offset through the Treasury Department’s Offset Program to satisfy any
preexisting debt Plaintiff may owe to the United States Government. If, subsequent to the

entry of this Order, the Commissioner determines that Plaintiff owes no debt to the United

States that would subject this award of attorney fees to offset, the Commissioner may honor

Plaintiff’s assignment of fees providing for payment of the subject fees to Plaintiff’s coun-

sel rather than to Plaintiff. If, however, Plaintiff is discovered to owe the Government any

debt subject to offset, the Commissioner shall pay any attorney fees remaining after such

offset to Plaintiff rather than to counsel. Should this occur, any remaining fees made pay-

able to Plaintiff shall be sent to his counsel.

         SO ORDERED.
                                     Signed: March 24, 2020
